The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 18, 2014

                                    No. 04-13-00751-CR

                                    Roland S. PERKINS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5082
                    The Honorable Angus K. McGinty, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to April 10, 2014.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court